Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-1999

Carter v. City of Philadelphia
Precedential or Non-Precedential:

Docket 98-1581




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Carter v. City of Philadelphia" (1999). 1999 Decisions. Paper 126.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/126


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                             No. 98-1581

            Re: Carter v. City of Philadelphia, et al.


     The following modifications have been made to the Court's Opinion
issued on
 April 28, 1999 in the above-entitled appeal and will appear as part of
the final version of
the opinion:

          Page 2, after "Susan F. Burt, Esquire" delete "Berlinger &
Small"

          Page 6, line 6, after "Office" insert "pursuant to Fed. R. Civ.
P. 12(b)(6)"

                     Page 12, third line of the first full paragraph, after
"reasons" insert "--
          explaining how it balanced the competing concerns that inform
our
          interpretation of Rule 54(b) --"

                      Page 13, in the third paragraph, line 4, change the
year from "1985" to
          "1995"

                    Page 25, line 7 of the first full paragraph, delete
"prosecution" and insert
          "litigation"

                    Page 26, n. 53, line 3 "States'" should be "states'"
and again at the end.

                      Page 28, last line on page, delete "11 S. Ct. at 1938
n.2"

                    Page 29, next to last line of first paragraph after
"1983" the comma should
          be deleted and a hyphen inserted.

                    Page 31, n.61, add the following sentence at the end:
"To the extent that
          Carter's claims are predicated on inadequate training,
supervision or
          discipline of police officers (as opposed to assistant district
attorneys),
          Carter will be required to establish sufficient de juen or de
facto control by
          the defendants to supporting a finding of causation.
98-1581
Carter v. City of Philadelphia, et al.




                             Very truly yours,

                             /s/P. Douglas Sisk, Clerk